Title: To John Adams from John Stoughton, 28 August 1798
From: Stoughton, John
To: Adams, John


His Excellency President Adams
Honord Sir
Franklin Place Boston Augst. 28th: 1798

Agreeable to your request on the 13th Instant: I did myself the pleasure of addressing the Honble: Timothy Pickering Esqr. Secretary of State to the following Effect as Per Copy annexed, to which at present have received no answer much to the disappointment of the poor Captain and injury of the Cargo he has on board—
Should your Excellency have received any reply, thereto shall think myself highly honord by the earlyest information—
Remaining with the most profoundest / respect / Honord Sir / Your very obedt. humble Servt:

John Stoughton C. for S